Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Piana (US 20180172603 A1) (hereinafter Piana) in view of Hanafusa et al (US 20050067365 A1) (hereinafter Hanafusa), and further in view of Chevalier et al (US 9200993 B2) (hereinafter Chevalier)
Regarding Claim 1, Piana teaches
A device for leak detection of closed containers (Par [0002]: The disclosure relates to an inspection device; Claim 31: The inspection device has an evaluation device; Par [0017]: The evaluation device processes 3D data; Par [0018]: Closure curvature can be determined from the 3D data; Par [0019]: The curvature of the closure is compared with a reference value; Par [0019]: If the curvature is too low with respect to a reference value then it is determined that a leak exists; Thus, this inspection device is functional to detect leaks), comprising:
an inspection apparatus (Par [0002]: The disclosure relates to an inspection device) configured to determine the curvature of the container closure of the closed containers (Claim 31: The inspection device has an evaluation device; Par [0017]: The evaluation device processes 3D data; Par [0018]: Closure curvature can be determined from the 3D data; Thus, the inspection device is configured to determine the curvature of the container closure since it comprises a device that performs this function), and
an evaluation apparatus with which the curvature of the closure is compared with a predefined value (Claim 31: The inspection device has an evaluation device; Pars [0017]: The evaluation device processes 3D data; Par [0018]: Closure curvature can be determined from the 3D data; Par [0019]: The curvature of the closure is compared with a reference value)
Piana fails to teach
having light metal container closures and containing a fluid that exerts pressure on the container closures when sealed, the device
a pressure generating apparatus for pressing each container closure flat prior to inspection, and
wherein the pressure generating apparatus comprises an actuator with which a pressure is applied locally from the outside to each container closure.
Hanafusa, from the same field of endeavor, discloses
a pressure generating apparatus for pressing each container closure prior to inspection (Hanafusa, Fig 3, Par [0094]: The compression member 31 compresses the cap 20 flat; Par [0096]: Leak testing occurs after the compression of the cap; Thus, the compression member 31 presses each cap 20 flat prior to inspection), and
wherein the pressure generating apparatus comprises an actuator with which a pressure is applied locally from the outside to each container closure (Hanafusa, Fig 3, Par [0094]: The compression member 31 comprises a spring member 34 with which a pressure is applied locally from the outside to each container cap 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piana with Hanafusa such as to include a pressure generating apparatus for pressing each container closure flat prior to inspection, and wherein the pressure generating apparatus comprises an actuator with which a pressure is applied locally from the outside to each container closure in order to seal the container without compromising the contents of the container, as is possible when sealing the container from the inside, and so that in the event of improper sealing, the improper sealing can be detected during inspection.
Piana in view of Hanafusa fails to teach
having light metal container closures and containing a fluid that exerts pressure on the container closures when sealed
Chevalier, from the same field of endeavor, discloses
having light metal container closures and containing a fluid that exerts pressure on the container closures when sealed (Col 2, Lines 45-49: Leak testing flexible containers that is typically sealed with a container such as a lid formed of a flexible material such as a metallic foil; Thus, the container closure is a light metal container closure; Col 3, Lines 26-30: The container can container pressurized gasses; Thus the container contains a fluid that exerts a pressure on the container closure when sealed)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piana in view of Hanafusa with Chevalier to include having light metal container closures and containing a fluid that exerts pressure on the container closures when sealed in order to quickly and easily facilitate the removal of the closure from the container while also being able to detect a leak due to a variation in the internal container pressure
Regarding Claim 2, Piana in view of Hanafusa and Chevalier teaches the limitations of claim 1.
Piana in view of Hanafusa and Chevalier further teaches
wherein the inspection apparatus for determining the curvature of the container closure is an optical inspection apparatus (Piana, Abstract: The inspection apparatus generates 3D data based on optical 3D measuring).
Regarding Claim 3, Piana in view of Hanafusa and Chevalier teaches the limitations of claim 2.
Piana in view of Hanafusa and Chevalier further teaches
wherein the optical inspection apparatus for determining the curvature of the container closure is a point distance scanner or a 2D or 3D laser scanner (Piana, Par [0032]: The optical 3D measuring sensor comprises a structured light source; Par [0032]: The structured light source can comprise a laser), and wherein the distance between the highest point of the container closure and an edge point of the container closure is determined for determining the curvature of the container closure (Piana, Par [0017]: The height of the closure relative to the container can be determined).
Regarding Claim 4, Piana in view of Hanafusa and Chevalier teaches the limitations of claim 1.
Piana fails to teach
wherein the pressure generating apparatus is arranged upstream of the inspection apparatus.
Hanafusa, from the same field of endeavor, discloses
wherein the pressure generating apparatus is arranged upstream of the inspection apparatus (Par [0096]: Leak testing occurs after the compression of the cap; Thus, the compression member 31 must be arranged upstream of the leak testing because the compression of the cap occurs before inspection).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piana with Hanafusa such that the pressure generating apparatus is arranged upstream of the inspection apparatus in order to seal the container prior to inspection such that after the sealing of the container, an improper sealing of the container can be detected during the inspection.
Regarding Claim 5, Piana in view of Hanafusa and Chevalier teaches the limitations of claim 1.
Piana fails to teach
wherein the pressure generating apparatus comprises a plunger with which the pressure is applied to each container closure
Hanafusa, from the same field of endeavor, discloses
wherein the pressure generating apparatus comprises a plunger with which the pressure is applied to each container closure (Hanafusa, Fig 3, Par [0094]: The compression member 31 has a pressure shaft 37 with which the pressure is applied to each cap 20)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piana with Hanafusa such that the pressure generating apparatus comprises a plunger with which the pressure is applied to each container closure in order to transmit the force to the container closure
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Piana in view of Hanafusa and Chevalier, as applied to claim 1 above, further in view of Tomalesky (US 20060086065 A1) (hereinafter Tomalesky), and yet still further in view of Drenguis et al (US-20110016829-A1) (hereinafter Drenguis)
Regarding Claim 6, Piana in view of Hanafusa and Chevalier teaches the limitations of claim 1.
Piana in view of Hanafusa and Chevalier fails to teach
wherein at least one further container treatment apparatus is arranged upstream of the inspection apparatus, and wherein the pressure generating apparatus is integrated in this further container treatment apparatus
Tomalesky, from the same field of endeavor, discloses
wherein at least one further container treatment apparatus is arranged upstream of the inspection apparatus (Tomalesky, Fig 6, Pars [0019]-[0026]: The sterilization tunnel 14 is arranged upstream of the vision inspection system 106; The examiner has cited the above paragraphs as their language suggests that containers are treated then eventually inspected which taken with figure 6 leads one to believe that the sterilization tunnel 14 is arranged upstream of the vision inspection system 106)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piana in view of Hanafusa and Chevalier with Tomalesky such that at least one further container treatment apparatus is arranged upstream of the inspection apparatus in order to ensure a sterile container and so that any defects or damages to the container that may have arisen during the sterilization can be detected
Piana in view of Hanafusa, Chevalier, and Tomalesky fails to teach
wherein the pressure generating apparatus is integrated in this further container treatment apparatus
Drenguis, from the same field of endeavor, discloses
wherein the pressure generating apparatus is integrated in this further container treatment apparatus (Drenguis, Pars [0017]-[0018]: The treatment station can treat containers; Fig 6: The tool head 28 is integrated into this further container treatment apparatus)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piana in view of Hanafusa, Chevalier, and Tomalesky with Drenguis such that the pressure generating apparatus is integrated in this further container treatment apparatus in order to have an efficient and simplified structure for sterilizing and capping containers
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Piana in view of Hanafusa and Chevalier, as applied to claim 1 above, further in view of Crown Cork & Seal Company (GB 475205 A) (hereinafter Crown), and yet still further in view of Gertlowski (DE 102014216576 A1) (hereinafter Gertlowski)
Regarding Claim 7, Piana in view of Hanafusa and Chevalier teaches the limitations of claim 1.
Piana in view of Hanafusa and Chevalier fails to teach
wherein a labeler with a container tulip is provided upstream of the inspection apparatus, and wherein the pressure generating apparatus is designed as an insert in the container tulip
Crown, from the same field of endeavor, discloses
wherein a labeler with a container tulip is provided, and wherein the pressure generating apparatus is designed as an insert in the container tulip (Crown, Fig 4: A printing head 22 with an upper portion 30a is provided. The printing head 22 corresponds to the labeler and the upper portion 30a corresponds to the container tulip since it is a hollow area designed to receive the cap 35 of the container; Fig 4: The printing pad 49 is designed as an insert in the upper portion 30a)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piana in view of Hanafusa and Chevalier with Crown such that a labeler with a container tulip is provided, and wherein the pressure generating apparatus is designed as an insert in the container tulip in order to provide a compact structure for providing pressure to the closure while simultaneously labeling the closure.
Piana in view of Hanafusa, Chevalier, and Crown fails to teach
a labeler provided upstream of the inspection apparatus
Gertlowski, from the same field of endeavor, discloses
a labeler provided upstream of the inspection apparatus (Gertlowski, Page 5, Roughly Second Paragraph: The carousel 2 that transports the containers 3 rotates in a clockwise direction; Fig 1: Thus, the printhead 10W is located upstream of the inspection device 6)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piana in view of Hanafusa, Chevalier, and Crown with Gertlowski to include a labeler provided upstream of the inspection apparatus in order for the inspection station to be able to detect any defects that may have occurred to the bottle during the labeling process.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Piana in view of Hanafusa, and further in view of Chevalier
Regarding Claim 8, Piana teaches
A method for detecting leaks of closed containers (Par [0002]: The disclosure relates to an inspection method; Par [0012]: The inspection method is performed in an inspection device; Claim 31: The inspection device has an evaluation device; Par [0017]: The evaluation device processes 3D data; Par [0018]: Closure curvature can be determined from the 3D data; Par [0019]: The curvature of the closure is compared with a reference value; Par [0019]: If the curvature is too low with respect to a reference value then it is determined that a leak exists; Thus, this inspection method is functional to detect leaks), comprising the steps of:
inspecting the container closures to determine the curvature of the container closures of the closed containers (Claim 16: The inspection apparatus inspects the apparatus through optical 3D measuring; Claim 19: Determining the curvature of the closure); and
comparing the thus determined curvature of the container closures with a predefined value (Par [0019]: The curvature of the closure is compared with a reference value),
Piana fails to teach
having light metal container closures and containing a fluid that exerts pressure on the container closures when sealed
applying pressure by means of a pressure generating apparatus to a container closure to press said container closure flat,
wherein the pressure generating apparatus comprises an actuator for locally applying pressure to each container closure from the outside.
Hanafusa, from the same field of endeavor, discloses
applying pressure by means of a pressure generating apparatus to a container closure to press said container closure flat (Hanafusa, Fig 3, Par [0094]: The compression member 31 compresses the cap 20 flat; Thus, the compression member 31 presses each cap 20 flat),
wherein the pressure generating apparatus comprises an actuator for locally applying pressure to each container closure from the outside (Hanafusa, Fig 3, Par [0094]: The compression member 31 comprises a spring member 34 with which a pressure is applied locally from the outside to each container cap 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piana with Hanafusa such as to include the steps of applying pressure by means of a pressure generating apparatus to a container closure to press said container closure flat, wherein the pressure generating apparatus comprises an actuator for locally applying pressure to each container closure from the outside in order to seal the container without compromising the contents of the container, as is possible when sealing the container from the inside.
Piana in view of Hanafusa fails to teach
having light metal container closures and containing a fluid that exerts pressure on the container closures when sealed
Chevalier, from the same field of endeavor, discloses
having light metal container closures and containing a fluid that exerts pressure on the container closures when sealed (Col 2, Lines 45-49: Leak testing flexible containers that is typically sealed with a container such as a lid formed of a flexible material such as a metallic foil; Thus, the container closure is a light metal container closure; Col 3, Lines 26-30: The container can container pressurized gasses; Thus the container contains a fluid that exerts a pressure on the container closure when sealed)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piana in view of Hanafusa with Chevalier to include having light metal container closures and containing a fluid that exerts pressure on the container closures when sealed in order to quickly and easily facilitate the removal of the closure from the container while also being able to detect a leak due to a variation in the internal container pressure
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piana in view of Hanafusa and Chevalier, as applied to claim 8 above, and further in view of Coop (US 3921366 A) (hereinafter Coop)
Regarding Claim 9, Piana in view of Hanafusa and Chevalier teaches the limitations of claim 8.
Piana in view of Hanafusa fails to teach
wherein the container closures are aluminum pull ring closures
Coop, from the same field of endeavor, discloses
wherein the container closures are aluminum pull ring closures (Coop, Col 1, Lines 10-13: The container closure is a pull ring closure; Col 2, Lines 42-44: The closure can be made of aluminum; Thus, the container closures can be aluminum pull ring closures)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piana in view of Hanafusa such that the container closures are aluminum pull ring closures in order to quickly and easily facilitate the removal of the closure from the container
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER
Examiner
Art Unit 2861



/JARED C. PALMER/Examiner, Art Unit 2861                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2861